Citation Nr: 0918410	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claim.

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

In November 2007, this claim was remanded for further 
evidentiary development.

Based on the Board's further review of the record, the Board 
finds that it raises the additional issue of entitlement to 
service connection for lateral femoral cutaneous neuropathy.  
This issue is referred to the RO for appropriate 
consideration.


FINDING OF FACT

A back disorder, including arthritis of the back did not have 
its onset during active service or within one year 
thereafter, and is not related to an in-service disease or 
injury.


CONCLUSION OF LAW

A back disorder was not incurred in active service, nor may 
arthritis of the back be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a May 2002 letter 
advised the Veteran of the evidence necessary to substantiate 
his claim for service connection and the respective 
obligations of the veteran and the VA in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim was thereafter denied in the rating decision of 
September 2002 and November 2004 statement of the case. 
Additional VCAA letters were provided in February 2005 and 
December 2008, and the Veteran was also provided with notice 
on the issues of establishing a disability rating and 
effective dates in March 2008.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service private treatment records.  There 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  The Veteran has also been provided 
VA examinations in August 2004 and more recently in January 
2009, at which time a requested etiological opinion was 
provided.  While the Veteran has indicated that the January 
2009 VA examiner did not fully consider the service treatment 
records that evidence treatment for back complaints during 
service, the examination report reflects the examiner's 
review of the claims file, including the service treatment 
records.  In addition, the examiner's statement that there 
was no evidence of fracture or trauma in service clearly 
implies that the examiner reviewed the service treatment 
records for any relevant complaints or treatment.  Thus, the 
Board finds that remand for further examination and/or 
opinions with respect to this matter is not warranted.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to Service Connection for a Back Disorder

Background

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service examination in June 1980, February 1982, December 
1983, and July 1986 revealed that the Veteran complained of a 
history of recurrent back pain.  However, in December 1983, 
the Veteran further explained that he previously experienced 
recurrent back pain from playing football at age 15 with no 
problems thereafter, and evaluation of the spine otherwise 
revealed normal findings.  

Service examination in September 1989 revealed that the 
Veteran denied a history of recurrent back pain.  

Annual service examination in August 1990 revealed that the 
Veteran complained of a history of recurrent back pain.  
However, evaluation of the spine revealed mechanical low back 
pain and otherwise normal findings.  

Service physical examination in April 1996 indicated that the 
Veteran complained of a history of recurrent back pain.  The 
Veteran explained that he experienced periodic back pain from 
exercise or prolonged standing.  He sometimes took aspirin 
but usually used Bengay or Simular to rub on the area.  
Evaluation of the spine continued to reveal normal findings.  

Service examination in February 2001 indicated that the 
Veteran again complained of a history of recurrent back pain 
or injury.  Evaluation of the spine revealed findings that 
included occasional acute mechanical low back pain but were 
otherwise normal.  There was also a finding of left lateral 
femoral cutaneous neuropathy.  This finding was not indicated 
to be associated with the Veteran's back pain.  

Post-service private treatment records in January 2003 
revealed an assessment of lumbosacral sprain.  The plan was 
for the Veteran to do stretching exercises.  

VA joints examination in August 2004 revealed that the 
Veteran's complaints included low back left-sided flank pain 
that radiated down his left leg.  The pain reportedly did not 
crossover to the right side.  The Veteran reported that his 
pain occurred approximately two times a week.  The pain was 
exacerbated by prolonged walking, cutting the lawn, or 
prolonged standing.  He was currently taking anti-
inflammatories with some good relief of his symptoms.  
Physical examination revealed good range of motion with 
forward flexion of 50 degrees, extension of 30 degrees, and 
lateral bending of 30 degrees.  Straight leg raising was 
negative for radicular symptoms.  There was some paraspinal 
tenderness to palpation over the left paraspinal musculature 
in the lumbar spine.  X-rays of the lumbar spine demonstrated 
mild arthritic changes at the L5-S1 lumbar region with mild 
evidence of spondylosis.  The assessment included low back 
pain with no sign of radicular symptoms, mild.  The examiner 
went on to comment that it appeared that the Veteran's most 
significant complaint at this time was related to his back, 
and there were mild degenerative changes at L5-S1.  However, 
the examiner further noted that range of motion and function 
were not significantly limited at this time.  

In a statement dated in April 2008, the Veteran's spouse 
noted her familiarity with the Veteran's physical complaints 
beginning when they were stationed together in 1981.  Since 
then, she noted that his complaints included back pain.  

The Veteran's current supervisor provided a statement at the 
same time, essentially indicating that the Veteran's employer 
had accommodated the Veteran's physical problems, which 
included back pain.  

At the Veteran's hearing before the Board in April 2008, the 
Veteran testified that he did not recall a specific injury to 
his back during service (transcript (T.) at p. 10).  Part of 
his responsibilities, however, as a computer operator 
included the lifting of a 50-pound printer for the computer, 
and he also participated in walking and marching with a 
backpack (T. at p. 10).  He did not frequently seek 
treatment, and instead stopped doing the actions that caused 
back pain (T. at p. 11).  When he was having problems, he 
went in for treatment once or twice a year, and currently 
experienced back pain (T. at p. 11).  

VA spine examination in January 2009 revealed the Veteran's 
complaint of chronic low back pain.  The Veteran denied any 
acute injury.  He stated that the pain was in the lower back 
and occasionally the left leg.  The left leg pain had 
reportedly subsided.  Examination of the spine revealed no 
abnormal contours.  Thoracolumbar range of motion was normal, 
as was neurological examination.  X-rays from 2004 were 
interpreted to reveal some mild degenerative change at L5-S1.  
The overall diagnosis was mild lumbar degenerative joint 
disease (DJD).  The examiner noted his review of the claims 
file, including the medical records therein.  It was his 
opinion that the Veteran's lumbar degenerative changes were 
less likely as not (less than 50/50 probability) caused by or 
a result of military service.  The examiner explained that 
there was no objective evidence that his military service 
caused his degenerative spine condition, that he had no 
fractures or trauma in service, and that he had a more 
sedentary duty service than average.  He further stated that 
the Veteran's current condition was more likely a result of 
naturally occurring age-related changes.  

A private medical record from Dr. Gupta, dated in March 2009, 
reflects that the Veteran had indicated his need for a 
statement that the Veteran's pain started in the military in 
1992 and continued thereafter, included radiating left leg 
pain in 1995, and continued at the present time, with fewer 
symptoms in the left leg.  February 2009 magnetic resonance 
imaging (MRI) reportedly revealed bulging at L3-4 and L4-5, 
with some nerve impingement at L3 and L4.  The assessment was 
lumbosacral pain with left neuropathy.  The examiner stated 
that it was possible that this started in 1991, but that 
there was no military MRI that could be reviewed for 
comparison purposes.  In a separate statement, written on a 
prescription note and dated the same day, Dr. Gupta indicated 
that the Veteran " has persistent low back pain with left 
upper numbness started in 1991.  I believe this is most 
likely attributed by military activities."  


Analysis

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects recent diagnoses of mild lumbar DJD, and that the 
initial requirement of a current disability has therefore 
been met with respect to this claim.

However, as has been made clear to the Veteran during the 
pendency of this claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service, or during a period of one year following service.

In this regard, a review of the service treatment records 
reflects complaints of periodic mechanical back pain in 
August 1990, and again in April 1996 and February 2001, at 
which time they were referred to as episodes of "occasional 
acute mechanical back pain."  None of these medical entries 
includes any neurological findings of lumbar radiculopathy or 
references to radiating left leg pain.  While service 
treatment records do reflect some treatment to the left leg 
and a diagnosis of left lateral femoral cutaneous neuropathy 
in February 2001, the etiology of the problem was not related 
to the Veteran's low back.  In addition, the record reflects 
that the Veteran had episodes of numbness in the left thigh 
without back pain.  Moreover, at the time of all of the in-
service examinations, there was no diagnosis of back 
disability, and evaluation of the spine was found to reveal 
normal findings.  The Board further notes that the earliest 
onset for back problems after service would be in January 
2003, at which time there was a diagnosis of lumbosacral 
sprain.  

The Board has also considered the statements of the Veteran 
and his spouse regarding radiating left leg pain during 
service, but notes that while the Veteran and his spouse are 
clearly capable of relating the Veteran's complaints during 
service, these complaints are insufficient to confirm the 
presence of actual lumbar radiculopathy, and the Board is 
further troubled by the contemporaneous treatment records, 
which do not document complaints of radiating left leg pain 
related to the Veteran's lower back.  

The statements regarding the existence of in-service left leg 
lumbar radiculopathy has also negatively impacted on the 
probative value, if any, of the private medical opinion of 
Dr. Gupta because in concluding that the Veteran's persistent 
low back pain with left "upper" numbness was most likely 
attributed to military activities, Dr. Gupta has clearly 
assumed that there was some diagnostic or at least clinical 
evidence of such radiating symptoms, and there is no such 
evidence.  That Dr. Gupta was willing to base such an opinion 
on the Veteran's statements alone is also inconsistent with 
her statement in her treatment record of the same date when 
she indicated that it was possible that this started in 1991, 
but that there was no military MRI that could be reviewed for 
comparison purposes.  Unfortunately, in this case, due to the 
fact that there is no supporting diagnostic or clinical 
evidence of left leg radiculopathy in service, and that the 
statements of the Veteran and his spouse are contradicted by 
the contemporaneous treatment records, an opinion based on 
unsupported lay statement assertions of left leg 
radiculopathy in service, whether in whole or in part, is 
found to carry little, if any, weight.  A bare conclusion, 
even one that is reached by a health care professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
it has been held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

Moreover, the Board submitted this matter to an examiner in 
January 2009 who, after examining the Veteran and making a 
thorough review of the record, concluded that the Veteran's 
lumbar degenerative changes were less likely as not (less 
than 50/50 probability) caused by or a result of military 
service.  The examiner explained that there was no objective 
evidence that his military service caused his degenerative 
spine condition, that he had no fractures or trauma in 
service, and that he had a more sedentary duty service than 
average, all of which the Board finds to be essentially 
accurate statements.  To the extent the Veteran may take 
umbrage with the fact that his in-service occupation was more 
sedentary than average, the Board finds that while he has 
testified that he had to lift large printers and march with 
backpacks, he has also testified that he was able to alter 
his activities to avoid problems with his back.  The January 
2009 examiner further stated that the Veteran's current 
condition was more likely a result of naturally occurring 
age-related changes, and there is no medical opinion of 
record that contradicts this conclusion.  Consequently, for 
all of the above reasons, the Board finds that this opinion 
is of significantly greater probative value than the opinion 
of Dr. Gupta.  

Accordingly, in comparing the statements of the Veteran, his 
spouse, and Dr. Gupta asserting a relationship between the 
Veteran's mild lumbar DJD and service, on the one hand, and 
the service treatment records which do not contain any 
relevant complaints or findings of back pain until August 
1990 or of radiating left leg pain at any point during 
service, the lack of any relevant diagnosis of back 
disability during service or within one year of service, the 
fact that DJD of the lumbar spine was not diagnosed until 
August 2004, and the opinion of the January 2009 examiner who 
concluded that it was not as likely as not that the Veteran's 
DJD was related to service, on the other, the Board finds the 
latter to be far more probative, credible, and persuasive, 
and that the preponderance of the evidence is therefore 
against entitlement to service connection for a back 
disorder.


ORDER

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


